Citation Nr: 1634379	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1978 to November 1991, and from January 2003 to September 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in St. Petersburg, Florida.

In a March 2015 rating decision, the RO denied a compensable rating for service-connected hearing loss, denied an application to reopen service connection for posttraumatic stress disorder (PTSD), and denied service connection for a mental disorder other than PTSD.  The Veteran disagreed with that decision in June 2015.  In a July 2015 rating decision, the RO denied a disability rating for irritable bowel and diverticulosis in excess of 30 percent and denied service connection for a skin disorder.  The Veteran disagreed with that decision in August 2015.  As the RO has acknowledged both notices of disagreement by letters dated June 9, 2015, and September 14, 2015, which notified the Veteran that a Statement of the Case would be sent pending instructions from him regarding whether he desired action by the Decision Review Officer, the Board finds that a Board remand is not necessary to ensure due process with respect to these matters.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a low back disorder was previously denied in an April 2004 rating decision.  

2.  At the time of the April 2004 rating decision, the evidence substantiated a current back disorder and a back injury in service, but did not substantiate causation or aggravation of the back disorder by service. 

3.  The evidence received since the April 2004 rating decision includes a medical opinion which addresses the unestablished fact of causation or aggravation of the back disorder by service.


CONCLUSION OF LAW

The criteria for reopening of the claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO initially denied a claim for service connection for a low back disorder in an April 2004 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (38 C.F.R. § 20.200 (2015)).  The April 2004 rating decision is the last disallowance on any basis.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in December 2009.  

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the April 2004 rating decision, the evidence established Shedden element (1).  The evidence of record included private medical records which established a diagnosis of a low back strain and possible disc disease.  The evidence also substantiated element (2), in that service treatment records revealed treatment for back complaints during both periods of active duty service.  The evidence did not substantiate element (3), in that a February 2004 VA medical opinion was against a relationship between the current back disorder and service.  

Evidence received since the April 2004 decision includes a private medical opinion dated in February 2011 which purports to relate causation of the back disorder to service.  As this evidence addresses an unestablished fact at the time of the April 2004 decision and is neither cumulative nor redundant of evidence of record at that time, the Board finds new and material evidence has been received and reopening of the claim is warranted.  


ORDER

Reopening of the claim of entitlement to service connection for a low back disorder is granted.


REMAND

Service treatment records from the Veteran's first period of active duty service, from November 1978 to November 1991 reveal a June 28, 1983, visit to the emergency room for possible heat cramps after running five miles in full combat uniform.  Back spasms and cramps were noted.  On July 18, 1984, the Veteran was seen for complaint of low back pain for the past two weeks.  The Veteran also reported that pain radiated to, and he experienced tingling and numbness in, the buttocks and legs.  Examination revealed tenderness in the paraspinal muscles.  On October 18, 1984, the Veteran reported occasional back pain.  On March 13, 1991, the Veteran reported that he was experiencing no health problems at that time.  

While there was no specific service separation examination conducted following the first period of active duty service, a National Guard/Reserve enlistment examination was conducted shortly thereafter, in December 1992.  At that time, the Veteran's spine was examined and found to be clinically normal.  Moreover, he denied any history of, or current, recurrent back pain.  A periodic examination conducted in May 1993 also revealed normal findings for the spine and included the Veteran's account of no history of, or current, recurrent back pain.  

In the interim between the periods of active duty, the Veteran appears to have injured his low back in January 1997 at his civilian occupation.  A January 31, 1997, private treatment record indicates that the Veteran was a new patient and was complaining of back pain.  A February 5, 1997, X-ray reveals mild degenerative changes throughout the lumbar spine at all levels from L1 to S1.  An April 10, 1997, MRI reveals L4-5 broad-based disc protrusion which was worse on the right and caused moderate neural-foraminal encroachment on the right and mild encroachment on the left.  There was also moderate canal stenosis and mild bilateral neural-foraminal encroachment at L5-S1 secondary to degenerative facet disease changes.  An April 4, 1997, treatment note indicates that the Veteran was continuing to have back pain with radiation down the legs.  The assessment was lumbar radiculopathy rule-out disc pathology (VBMS record 09/02/1997).

Service treatment records from the Veteran's second period of active duty, from January 2003 to September 2003, include a January 15, 2003, Medical Assessment which notes that back symptoms are currently limiting the Veteran's ability to work in his primary military specialty.  An April 18, 2003, treatment record reveals complaint of back problems and that the Veteran related that he first injured his back and was diagnosed with degenerative joint disease and disc disease in 1999.
 
An April 18, 2003, Physical Therapy Note reveals the report of a long history of degenerative joint disease and disc disease at L4-5, and chronic low back pain.  The Veteran was noted to be status-post injury to the back "yesterday" secondary to throwing sand bags.  He reported increased pain with bending forward.  Neurological findings were negative.  The diagnosis was low back and lower thoracic pain.  The examiner noted: "I believe he strained his back throwing sand bag, twisting with back."

An X-ray in August 2003 reveals that a broad-based disc bulge and bilateral apophyseal joint disease were somewhat narrowing the neural foramina bilaterally.  There was also a very shallow small protrusion causing anterior impression upon the sac, which was very mild.  At L3-4, there was a broad-based disc bulge with some impression upon the anterior sac. 

An October 14, 2003, private treatment record reveals complaint of low back pain for three years on and off.  The Veteran reported that he was told it was a pulled muscle.  It was noted that the current episode of back pain started a few months ago and that symptoms only occur with lifting.  Examination of the back was normal.  The diagnosis was back pain resolved (VBMS record 12/31/2003).

The Veteran was afforded a VA examination in February 2004.  The examiner reported that the Veteran had a back injury in Kuwait while lifting some heavy boxes.  The back injury got better over a few days; however, in 1995, while working at the courthouse in a civilian job, he was lifting boxes and re-injured his back.  This back injury was much worse and he received two epidurals shots which helped around this time.  He described occasional flare-ups of pain and was wearing a brace occasionally.  Examination revealed no tenderness to palpation along the lumbar spinous processes or the paravertebral musculature of the lumbar spine, negative testing of disc impingement, and full motor strength in the bilateral hips, knees, ankles, and feet, as well as normal sensation of the bilateral feet and normal reflexes.  The assessment was a lumbar muscular strain, possibly discogenic in nature, suffered in 1995, which was a possible re-aggravation of an injury suffered in Kuwait.  The examiner reviewed the claims file and found no evidence of a back strain in Kuwait.  The examiner opined that the current symptoms were more likely than not related to his 1995 back strain while lifting boxes, which was unrelated to his military service.  The examiner noted that the Veteran had very few symptoms at all between his minor back injury in Kuwait and 1995.  

An "Excuse Slip" signed by M. Magsino, MD, dated February 21, 2011, reveals the opinion that "After reviewing his past records from [the] VA clinic dating back to 1984 and 2003[,] this patient had disability dating back to those dates where he had tech[nically] incurred lumbar disc diseas[e] with bul[g]ing L4-L5 and subsequently worsen[ed] over the year[s,] and now these conditions ha[ve] led to severe spinal stenosis of his lumbar spine and chronic back pain" (VBMS record 02/28/2011). 

After a review of all of the evidence, the Board finds that there are substantial problems with the February 2004 medical opinion which render that opinion inadequate to decide the claim.  First, the examiner discusses the back strain in Kuwait as though it predated the civilian back injury, variously described as occurring in 1995, 1997, and 1999.  In fact, service treatment records reveal that the strain in Kuwait occurred in 2003, after the civilian injury.  The Veteran's Form DD-214 indicates that his service in Kuwait was from January 30, 2003, through August 8, 2003.  While the Veteran had service in the Southwest Asia Theatre from December 8, 1990, through January 14, 1991, service personnel records indicate that this was in Saudi Arabia (Port of Damman, Al-Jubayl, and Al-Khobar).  There is no verified service in Kuwait during this period.  This error, in combination with other factual errors in the report, such as the details of the Kuwait injury, fundamentally undermines the basis of the opinion, which addresses causation of the back disorder, and which does not address potential in-service aggravation, a question reasonably raised by the evidence.  

The Board also observes that the February 2011 opinion of Dr. Magsino, while providing a sufficient basis to reopen the claim, does not acknowledge the civilian back injury at all, nor does it explain how the acknowledged muscle strains in service could have resulted in lumbar disc disease and spinal stenosis.  It too is inadequate to decide the claim.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

Accordingly, the issue of entitlement to service connection for a low back disorder is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's low back disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the service treatment records for both periods of service.  For the purposes of the examination, the Veteran's service treatment records document treatment for muscle spasms and/or muscle strains during both periods of service.  The record also demonstrates a civilian back injury in 1997.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that incurrence of a current chronic back disorder is causally or etiologically related to the Veteran's active service.  

If a current chronic back disorder is not found to be causally related to service, the examiner should address whether a back disorder incurred prior to the second period of active duty service, starting in January 2003, was permanently worsened beyond natural progress by the Veteran's second period of active duty service, from January 2003 to September 2003.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


